Title: From George Washington to Major John Clark, Jr., 9 December 1777
From: Washington, George
To: Clark, John Jr.



Dear Sir
Head Quarters [Whitemarsh, Pa.] 9th Decemr 1777

I am favd with yours of 8 OClock this Morning. I fancy your intelligencer is mistaken as to the number of wounded; but they had a pretty warm brush with Morgans Corps, in which he thinks he killed and wounded a good many—Genl Potter is gone over to the West side of Schulylkill again, be pleased to represent the matter of the provision to him and let him know it is my desire that Colo. Rankin should deliver it up. When any persons go in, with provision as a cover, the officers should be apprized of it, that they may have no interruption. Be pleased to communicate what further information you can obtain. I am Yr most obt Servt

Go: Washington

